Citation Nr: 1108530	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-20 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction, claimed as due to medication prescribed for treatment of a variously diagnosed psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2002 and December 2004 rating decisions by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2004 VA Form 9 (for service connection for a variously diagnosed psychiatric disability), the Veteran requested a hearing before a Veterans Law Judge; in December 2005 correspondence, he withdrew the request.  This case was before the Board in April 2007 when it was remanded for additional development.  

The Veteran had filed a claim of service connection for PTSD, and the April 2007 Board remand characterized the issue accordingly.  However, the evidence shows diagnoses of psychiatric disability other than PTSD.  In light of the intervening United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized to encompass the other psychiatric diagnoses.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In the April 2007 remand, the Board sought verification of the Veteran's alleged stressors, including that in February 1969 while stationed at Long Binh, the base came under "major" attack with rocket and mortar fire.  A March 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) verified that on three separate occasions in February 1969 Long Binh did indeed come under rocket and mortar fire.  

March and April 2003, June 2004, and May 2006 letters byVA psychologists submitted by the Veteran include opinions that he has PTSD as a result of his traumatic stressors during service in Vietnam.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revised rule provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In the instant case, it appears the Veteran's alleged stressor conforms to the revised regulation; CURR has confirmed there was hostile activity in the area where he was stationed in Vietnam (and he appears to be alleging he had fear of hostile activity).  The question for resolution is whether the Veteran has PTSD/a variously diagnosed psychiatric disability in accordance with DSM-IV based on such stressor (to include sufficiency of stressor to support the diagnosis), which is a medical question.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Consequently, an examination to obtain a medical opinion is necessary.  

The claim of service connection for erectile dysfunction as secondary to medication prescribed for a variously diagnosed psychiatric disability is inextricably intertwined with the claim seeking service connection for a psychiatric disability, and consideration of that claim must be deferred pending resolution of the service connection for psychiatric disability claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of each of his psychiatric disabilities, and in particular whether any psychiatric disability(ies) diagnosed is/are related to a corroborated stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination should be in accordance with DSM-IV.  The examiner should be advised of the stressor event found corroborated (i.e., that there was hostile activity, including rocket and mortar fire, in the area where the Veteran was stationed in Vietnam), and the examiner may consider only such stressor as the precipitating event in service for any diagnosis of a psychiatric disability.  Based on record (including this remand) review and examination of the Veteran, and considering the revised 38 C.F.R. § 3.304(f)(3), the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to have.  

(b) As to each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (50 percent or better probability) that such is related to the stressor events identified above.  The examiner must identify the signs and symptoms which support each diagnosis.  

(c) If PTSD is not diagnosed, the examiner must explain in detail why the criteria for establishing such diagnosis are not met.  

The examiner must explain the rationale for all opinions provided (to include comment on the opinions that are already of record, and explaining the rationale for any disagreement with such opinions).  

2.  The RO should then readjudicate these claims (after any further development on the erectile dysfunction matter, such as a medical nexus opinion, suggested by the results of the development sought above).  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the claims file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

